Citation Nr: 0516929	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  03-17 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for breathing problems.

2.  Entitlement to service connection for foot fungus.

3.  Entitlement to service connection for a skin condition.

4.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

5.  Entitlement to service connection for joint pain.

6.  Entitlement to an increased evaluation for 
psychoneurosis, anxiety state, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to May 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2002 and July 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, which denied the benefits 
sought on appeal.


FINDINGS OF FACT

1.  There is no medical evidence of a nexus between the 
veteran's breathing problems (sleep apnea) and any incident 
of service.

2.  The veteran does not have foot fungus.

3.  The veteran has a diagnosis of PTSD, and the record 
includes credible supporting evidence to corroborate the 
veteran's report of in-service stressors upon which the 
diagnosis of PTSD is based.

4.  The veteran does not have a disability manifested by 
joint pain.

5.  The veteran's psychoneurosis, anxiety state is manifested 
by no more than occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
period of inability to perform occupational tasks.


CONCLUSIONS OF LAW

1.  A disability manifested by breathing problems was not 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).

2.  Foot fungus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2004).

3.  The grant of service connection for PTSD is warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2004).

4.  Joint pain was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2004).

5.  The criteria for a disability rating in excess of 30 
percent for psychoneurosis, anxiety state have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.126, 4.130, Diagnostic Code 9400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The issues involve claims for entitlement to service 
connection.  Applicable law provides that service connection 
will be granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Certain chronic disabilities, such as 
psychoses and arthritis, are presumed to have been incurred 
in service if manifest to a compensable degree within one 
year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2004); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD (presumed to include the 
adequacy of the PTSD symptomatology and the sufficiency of a 
claimed inservice stressor); (2) credible supporting evidence 
that the claimed inservice stressor actually occurred; and 
(3) medical evidence of a causal nexus between current 
symptomatology and the specific claimed inservice stressor.  
Cohen v. Brown, 10 Vet. App. 138 (1997), Moreau v. Brown, 9 
Vet. App. 389, 394-95 (1996); 38 C.F.R. § 3.304(f).

With regard to the second criterion, the evidence necessary 
to establish that the claimed stressor actually occurred 
varies depending on whether the veteran "engaged in combat 
with the enemy."  38 U.S.C.A. § 1154(b) (West 2002).  "Where 
it is determined, through recognized military citations or 
other supportive evidence, that the veteran was engaged in 
combat with the enemy and the claimed stressors are related 
to such combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be 'satisfactory,' e.g., credible, and 
'consistent with the circumstances, conditions, or hardships 
of [combat] service."'  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d), (f).

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).

By a letter dated February 2002, the RO notified the 
appellant of the information and evidence not of record that 
is needed, the information and evidence that the VA will seek 
to provide, the information and evidence the appellant must 
provide, and requested any additional evidence the appellant 
has that pertains to the claims.  38 U.S.C.A. § 5103 and 38 
CFR 3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claims.  He has been made 
aware of how VA would assist him in obtaining evidence and 
information.  He has not identified any additional, relevant 
evidence that has not been requested or obtained.  Assistance 
shall also include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The letter indicated that the RO had received his 
claim for service connection for foot fungus, skin condition, 
breathing condition, joint pain, and PTSD.  The letter 
informed the appellant of what the evidence must show to 
establish entitlement to the benefits he wanted.  

The appellant was informed that he had one year from the date 
of the letter to submit information.  The appellant was told 
of what information/evidence that had already been received.  
He was informed if there were more records to complete the 
enclosed VA Form 21-4142s, and VA would assist in obtaining 
the records.

It was noted that VA was responsible for getting relevant 
records from any Federal agency; this may include medical 
records from the military, from VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration.

In addition, it was indicated that on the appellant's behalf, 
VA would make reasonable efforts to get relevant records not 
held by Federal agencies, which may include records from 
State or local governments, private doctors and hospitals, or 
current or former employers.

The appellant was informed that he should tell VA about any 
additional information or evidence that he wanted VA to 
obtain for him; send the evidence VA needed as soon as 
possible and be sure to put his VA file number on any 
evidence sent; and inform VA of address or phone number 
changes.

After the letter was sent, a rating decision was issued in 
September 2002 followed by a statement of the case in May 
2003.  For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.

A.  Breathing disability

Background

Service medical records are negative for any complaints, 
treatment, or diagnosis of a breathing condition.  The 
veteran's separation examination dated in May 1946 noted 
normal clinical evaluation of the lungs and cardiovascular 
system.  Chest x-rays noted no significant abnormality.

VA examination dated in June 1971 showed a negative chest x-
ray with no evidence of cardiac or active pulmonary disease.

VA outpatient treatment records dated June to August 1980 
showed the veteran's lungs to be clear.

VA outpatient treatment records dated April 1996 to February 
1997 showed that in April 1996, the veteran complained of 
chest pains in the mid chest.  He indicated it felt like 
numbness and left sided chest pain tightening with exertion; 
worsened by being upset and exertion.  The veteran denied 
sweats, shortness of breath, and radiation.  The veteran 
reported left carotid endarterectomy at Jewish Hospital in 
April 1994.  The veteran reported no history of lung disease.  
The examination showed the veteran's chest to be clear.  
Stress test in June 1996 showed positive study for inferior 
posterior infarct and apical ischemia.  The veteran's chest 
was noted to be clear in July 1996, November 1996, and 
January 1997.

VA treatment records dated December 1997 to January 2002 
showed the veteran's chest to be clear.  A July 1998 chest x-
ray showed mild pulmonary vascular prominence, which may or 
may not be significant; otherwise, negative chest.  In July 
1998, the veteran complained of daytime somnolence, falling 
asleep in the chair, and was a loud snorer.  He indicated he 
was unsure if he stopped breathing at night.  In November 
1998, the veteran's lungs were noted as clear to 
auscultation.  The veteran was noted to have obstructive 
sleep apnea.  A February 2000 chest x-ray noted no active 
lung infiltrates.  In June 2000, the veteran reported 
occasional shortness of breath with exertion.  In June 2001, 
the veteran was seen with complaints of pain in the right 
chest.  He reported no other symptoms.  He indicated that he 
was moving furniture the day before.  On examination, the 
lungs were clear with wheezes bilaterally.  There was 
moderate tenderness to deep palpation over nipple region; 
there was no point tenderness.  The diagnosis was 
musculoskeletal chest pain.  

On his notice of disagreement filed in September 2002, the 
veteran indicated that he was 18 years old and when he would 
develop conditions he would not go to sick call as he did not 
want to be left behind and get separated from his outfit and 
he also felt that if he would have gone on sick call the 
other guys in his outfit would think he was a light weight 
and could not hack it.

Analysis

A review of the evidence in this case reflects that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a breathing 
condition.  Service medical records are negative for 
complaints, treatment, or diagnosis of any disorder 
manifested by breathing problems.  VA outpatient treatment 
records show that the veteran has been diagnosed with 
obstructive sleep apnea in 1998.  

There is no competent medical evidence establishing the 
clinical presence of a breathing disability during the 
veteran's period of active service, or at any time prior to 
1998.

The only evidence that tends to connect the veteran's sleep 
apnea to service is that offered by the veteran himself.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that a layperson is not competent to provide 
evidence as to matters requiring specialized medical 
knowledge, skill, expertise, training or education.  Layno v. 
Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  Therefore, his lay assertions of 
medical causation and etiology, absent corroboration by 
objective medical evidence and opinions, are of extremely 
limited probative value towards establishing a link between 
his military service and his breathing disorder or sleep 
apnea.

Overall, the preponderance of the evidence is against the 
veteran's assertion that his current breathing disorder is a 
result from any in-service disease or injury.  38 U.S.C.A. § 
1110; 38 C.F.R. §§ 3.303, 3.304.  Therefore, her claim for 
service connection must be denied.

B.  Foot fungus

Background

Service medical records are negative for complaints, 
treatment, or diagnosis of foot fungus.  The veteran's 
separation examination dated May 1946 show normal clinical 
evaluation of the feet and skin.

On his notice of disagreement filed in September 2002, the 
veteran indicated that he was 18 years old and when he would 
develop conditions he would not go to sick call as he did not 
want to be left behind and get separated from his outfit and 
he also felt that if he would have gone on sick call the 
other guys in his outfit would think he was a light weight 
and could not hack it.

Analysis

There is no medical evidence that the veteran currently has 
foot fungus.

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In Brammer, the Court stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  Brammer, 3 Vet. App. at 225.  The Court further 
stated that where the proof is insufficient to establish a 
present disability there could be no valid claim for service 
connection.  Id.

As is noted above, the veteran asserts that he is entitled to 
service connection for foot fungus disability; however, there 
is no medical evidence of record, which establishes that the 
veteran currently has this disability.

Under these criteria, a "disability" for VA compensation 
benefit purposes is not shown to be present in this case.  In 
the absence of a current disability, as defined by governing 
law, the claim must be denied.

C.  Skin condition

Background

Service medical records are negative for complaints, 
treatment, or diagnosis of a skin condition.  The veteran's 
separation examination dated May 1946 show normal clinical 
evaluation of the skin.

VA outpatient treatment records dated January 1997 indicate 
that the veteran was seen with complaints of sore bumps on 
the scalp and left chin area.  The diagnosis was dermatitis ? 
follicular rash along the temple area and top of the scalp.  
The veteran was prescribed Doxycycline.  A follow up visit in 
February 1998 indicated that the nodules were healing and had 
resolved.  The veteran was seen again in February 1999 for an 
occipital scalp nodule.  

On his notice of disagreement filed in September 2002, the 
veteran indicated that he was 18 years old and when he would 
develop conditions he would not go to sick call as he did not 
want to be left behind and get separated from his outfit and 
he also felt that if he would have gone on sick call the 
other guys in his outfit would think he was a light weight 
and could not hack it.

Analysis

A review of the evidence in this case reflects that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a skin disability.  
Service medical records are negative for complaints, 
treatment, or diagnosis of any skin disability.  VA 
outpatient treatment records show that the veteran was seen 
with dermatitis ? folliculitis which was on his scalp and 
chin beginning in January 1997.  

There is no competent medical evidence establishing the 
clinical presence of a skin disability during the veteran's 
period of active service, or at any time prior to 1997.

The only evidence that tends to connect the veteran's skin 
disability to service is that offered by the veteran himself.  
The Court has held that a layperson is not competent to 
provide evidence as to matters requiring specialized medical 
knowledge, skill, expertise, training or education.  Layno v. 
Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  Therefore, his lay assertions of 
medical causation and etiology, absent corroboration by 
objective medical evidence and opinions, are of extremely 
limited probative value towards establishing a link between 
his military service and his skin disability.

Overall, the preponderance of the evidence is against the 
veteran's assertion that his current skin disorder is a 
result from any in-service disease or injury.  38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.303, 3.304.  Therefore, his claim for 
service connection must be denied.



D.  PTSD

Background

Service records show that the veteran served with the 1904th 
Ordnance Ammunition Aviation Company Asiatic-Pacific Theatre 
of Operations.  His DD 214 indicated he was a draftsman.  It 
also indicated that the veteran did not receive any wounds in 
action.  His Separation Qualification Record indicated he 
prepared clear, complete, and accurate working plans and 
detailed drawings from engineers' notes for use in connection 
with specifications for a variety of army projects.  The 
veteran was awarded the Asiatic-Pacific Theatre Ribbon with 2 
Bronze Stars, World War II Victory Medal, and the Good 
Conduct Medal with 2 overseas bars.

Service medical records are negative for complaints, 
treatment, or diagnosis of PTSD.  The veteran's separation 
examination in May 1946 showed a psychiatric diagnosis of 
tension, moderate; moderate incapacity.

At his March 1948 VA examination, the veteran reported that 
he made a good adjustment to the service enjoying the twenty-
eight months in India-Burma.  He described himself as always 
having been intense and high-strung but admired these 
characteristics and hoped they would bring him some measure 
of success.  He stated that he was an usher in church and was 
ambitious to become an artist.  The veteran complained of 
dizziness, restlessness, and vague anxiety.  The veteran 
reported that these symptoms began while overseas and he 
attributed them to over-work and the prolonged duty away from 
this country.  He indicated that he had Syphilis infection in 
March 1944 for which he received treatment and felt that his 
blood pressure was low.  He complained of occasional mild 
dyspepsia, and weak spells.

The impression noted that the veteran was juvenile and had a 
vague, poorly organized psychoneurotic anxiety state.  The 
diagnosis was psychoneurosis, anxiety state, mild.  

At his June 1971 VA examination, the veteran complained of 
spontaneously of nervousness.  He described getting excited 
and bothered mostly when he got tense.  He felt scared as if 
there was impending danger and he did not know it was.  He 
indicated he slept poorly and sweats in cold weather and got 
tremulous.  The veteran indicated he had to withdraw from 
people to maintain his control.  He stated these symptoms had 
been present intermittently since 1949, but seemed to get 
worse as he got older and was not able to stand it as well.

The veteran reported that he had been regularly employed 
since 1942 as a dental technician for the 5th Army.  He 
indicated he liked the work, and got along well in it.  He 
felt he was doing something creative and enjoyed it.  He 
indicated he was more relaxed on the job and time passed 
quickly.  He realized that his nervousness was worse because 
his agency was being transferred to other cities.  He was not 
going with them and he realized that this was contributing to 
the increased nervousness.  The veteran could not move 
because he had two, aged sick parents and was pressed 
financially because he had two families to support.  It was 
noted that his second marriage had been successful.  The 
veteran had been taking tranquilizers from time to time, 
which he believed helped.  

It was noted that the veteran was preoccupied with a number 
of phobic experiences, particularly for heights.  He gave a 
long account of repeated episodes of his experiences in World 
War II with flying at great heights, building roads in Burma 
and India and being at great heights there also, which he 
believed first started in the awareness of an anxiety 
symptoms.  The diagnosis was psychoneurosis, anxiety 
reaction, chronic, moderately severe.

A VA occupational therapy note dated in December 1997 
indicated that the veteran complained of numerous marital 
problems and stated he was tired of the situation.  He 
indicated that his wife disrespects him and was just waiting 
for him to drop dead.  In fact, he stated, he was quite upset 
about his marital situation; felt people focus on his wife 
and leave him out.  He felt he and his wife had nothing; they 
had separate bedrooms.  He indicated that in the past he kept 
his feelings inside, but now was beginning to express them 
more openly.  The veteran was noted to be angry (the examiner 
indicating apparently about his personal situation), and 
tended to communicate in an angrier aggressive manner, rather 
than being assertive.  He stated his primary activities 
consisted of going to church and being involved in church 
related activities.  He indicated that he enjoyed playing 
cards, shooting pool, and playing ping-pong, but had done 
none of those activities recently.  The veteran indicated 
that he retired from his job as a dental technician in 
January 1981.

Under "Subjective" it was noted that the veteran's personal 
goals in the program was to be able to cope with his marital 
situation, get rid of that old dull feeling, being more 
patient with himself and others, being able to ask for help 
when needed, and using free time better.  Under "Objective" 
the diagnosis included depression and PTSD.

Information received from the Office of the Surgeon General 
in May 2002 indicates that an individual with the veteran's 
service number suffered a facial wound as a result of 
artillery shell fragments in December 1944. 

An October 2003 VA psychiatry note noted that the veteran 
served in China and in Burma.  The veteran reported that he 
had three Bronze Stars and was in the war zone.  He indicated 
they cut a road in the mountain and the road would drop and 
people would die.  He indicated a friend gave him pictures 
and asked him to give to his family in case of his death.  
The veteran reported that this individual then died in the 
mountain, Himalayan Mountains.  The veteran indicated that he 
saw deserters and they would shoot them on the spot.  He 
indicated he saw people dying.  The diagnosis was 
subthreshold PTSD, chronic.  The veteran was assessed a 
Global Assessment of Functioning (GAF) score of 45.

VA treatment records dated July 2002 to March 2004 show that 
the veteran reported that his sleeping was good and did not 
have flashbacks or crying spells.  He complained of some 
dizziness and lightheadedness at times.  It was noted that 
the veteran was on medications for muscle spasms that could 
cause dizziness and lightheadedness.  The veteran's mood was 
noted as stable.  The veteran was diagnosed with depressive 
disorder, not otherwise specified; rule out beginning 
dementia Alzheimer type with depression; history of PTSD.  
The veteran reported marital and financial difficulties.  

Analysis

The evidentiary record in this case is complicated, and there 
are some contradictions concerning the reported stressors.  
The veteran's DD 214 indicates that the veteran was not 
wounded in action and the veteran has never indicated that he 
was wounded.  The veteran received the Asiatic-Pacific 
Theatre Ribbon with 2 Bronze Stars, but not two Bronze Star 
Medals.  During VA examinations there have been no findings 
of residuals of facial wounds and the veteran has not 
reported such; however, information obtained from the Office 
of the Surgeon General received by the RO in May 2002 
indicates that the veteran sustained a facial wound as a 
result of an artillery shell fragment in December 1944.  
Although the veteran's relates stressors that do not include 
him being wounded, he did relate stressors, which would have 
taken place in a combat situation.  Accordingly, with 
resolution of doubt in favor of the veteran, all the 
requirements for the grant of service connection for PTSD 
have been met: There is a diagnosis of PTSD, and the 
veteran's stressors, being in a combat zone and witnessing 
such action, is corroborated by the Office of the Surgeon 
General.  Therefore, the grant of service connection for PTSD 
is warranted.

E.  Joint pain

Background

Service medical records are negative for complaints, 
treatment, or diagnosis of joint pain.  The veteran's 
separation examination in dated in May 1946 showed no 
musculoskeletal defects.  

VA outpatient treatment records dated April 1996 to February 
1997 show that the veteran reported injuring his right ankle 
in October 1996.  X-rays showed that the veteran sustained a 
comminuted fracture of the distal fibula with soft tissue 
swelling.  The veteran 's right knee revealed slight 
narrowing of the joint space with joint mice present 
posteriorly and also just above the patella.  The veteran 
also complained of back pain.  It was noted he had 
endonterectomy and cervical spondylisthesis.  In January 1997 
the veteran complained of numbness in his fingertips, left 
hand, and toes.

On his notice of disagreement filed in September 2002, the 
veteran indicated that he was 18 years old and when he would 
develop conditions he would not go to sick call as he did not 
want to be left behind and get separated from his outfit and 
he also felt that if he would have gone on sick call the 
other guys in his outfit would think he was a light weight 
and could not hack it.

Analysis

There is no medical evidence that the veteran currently has a 
disability manifested by joint pain.

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In Brammer, the Court stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  Brammer, 3 Vet. App. at 225.  The Court further 
stated that where the proof is insufficient to establish a 
present disability there could be no valid claim for service 
connection.  Id.

As is noted above, the veteran asserts that he is entitled to 
service connection for joint pain; however, there is no 
medical evidence of record, which establishes that the 
veteran currently has this disability.

Under these criteria, a "disability" for VA compensation 
benefit purposes is not shown to be present in this case.  In 
the absence of a current disability, as defined by governing 
law, the claim must be denied.



II.  Increased rating

Psychoneurosis, anxiety state

Background

At his June 2003 VA examination, the veteran reported that he 
continued to work as a dental technician with specific 
dentists in the metropolitan area.  He indicated that while 
he served in World War II he was assigned to Burma and India 
building roads.  He reported that during that time in the 
service he had developed a phobic reaction to height.  At the 
present, the veteran continued to drive and his activities of 
daily living were intact.  

It was noted that the veteran's first VA examination was in 
June of 1971 when the complained spontaneously of nervousness 
and getting tense.  He stated that these symptoms had been 
present intermittently since 1949 and that they seemed to get 
worse as he had gotten older.  At that time, the diagnosis 
was psychoneurosis, anxiety reaction, chronic, moderately 
severe.  It was noted that it was based on this evaluation 
that the veteran was awarded a 10 percent service connected 
disability rating.  The examiner noted that the veteran's 
second VA examination in March 1997 the veteran complained 
that because of an accident in the service in which he fell 
on his back and neck, he started having problems with 
physical pain and difficulties with balance.  The veteran in 
that examination also complained that his symptoms were very 
similar to the evaluation in 1971.  The examiner noted that 
there was no evidence of worsening of the symptoms.  It was 
also noted that his mood was anxious and disappointed/bitter 
with life.  His affect was depressed and irritated at how he 
had been treated in life.  Thinking was tangential and there 
was a mild paranoia related to people judging him.  At that 
time, the diagnosis was generalized anxiety disorder and 
dysthymic disorder.  The GAF score was 60.  Based on this 
evaluation, the service connected disability rating was 
increased to 30 percent.  It was noted that the veteran had 
been seen at the VA Center at different times during the past 
number of years.  

Currently the veteran reported feeling anxious most of the 
time and experiencing muscle tension, irritability, sleep 
problems, and social withdrawal.  He reported that he had 
difficulty falling asleep and staying asleep.  He also 
reported that his appetite comes and goes and he socializes 
very little, mostly with members of his church.  The veteran 
stated that with his irritability he was very likely to say 
something wrong to people and related an incident recently of 
going off on a man in a parking lot when he pulled up too 
close.  The veteran indicated that he had arguments with 
family members at home.  He stated that he tried ignoring 
things, but hen it was like letting people walk all over him.  
He indicated that he had enough with the man in the parking 
lot and yelled at him.  There was no physical aggression 
involved.  He reported always feeling like his nerves were on 
edge and very impatient with people.  

The veteran reported difficulty with memory and concentration 
and he had difficulty feeling like he could watch an entire 
TV show without his mind wandering.  The veteran reported 
feeling down and depressed most of the time and especially at 
night.  He stated that he did have disturbing dreams and woke 
up sometimes in a cold sweat.  He denied suicidal ideation 
and he did not spontaneously talk about any paranoia per se, 
but when asked if he had any physical problems he stated that 
his back had been hurting him and that "they", i.e., 
medical personnel at the VA thought that it was "upstairs", 
meaning in his mind.  The veteran vehemently denied that he 
stated that he had bones fused in his neck and that his pain 
was real.  He described that if felt like "being swept under 
the carpet," and related a long story of how when he was 8 
or 9 years old his father was ignored at a local hospital 
when he went for treatment.  

The veteran admitted to having "a little taste" of alcohol, 
not every night, and it presented no problems with him.  He 
had not smoked in almost 45 years.  He denied any illegal 
drugs.  The veteran was vague in reporting how his 
relationships with his adult children were going.  

The examination showed the veteran to be overweight, but neat 
and clean.  Hygiene and grooming were intact.  He walked 
slowly and was stooped over.  No other abnormalities of gait 
were observed.  The veteran was spontaneously talkative and 
often had very despondent tone.  Speech was within normal 
limits, but during the interview the veteran was difficult to 
redirect at times.  The veteran was cooperative and the 
ability to relate was intact.  Mood was dysphoric; affect was 
sad and somewhat flattened.  He denied suicidal ideation 
initially, but then later admitted to some passive thoughts 
of death.  He denied vehemently any active plan for suicide.  
He denied homicidal ideation.  The veteran was alert and 
oriented to person, place, time, and purpose of interview.  
Thought processes were logical, coherent, and mildly 
tangential.  He was suspicious of healthcare systems, but his 
thoughts did not reach a delusional proportion.  Memory, 
concentration, and attention were moderately limited for his 
age cohort.  Insight and judgment were fair; impulse control 
was good.  Intelligence was estimated to be in at least the 
average range of ability.  

In his summary, the examiner noted that the veteran continued 
to meet criteria for generalized anxiety disorder and 
dysthymic disorder.  It appeared that his symptoms had not 
worsened nor had his functioning been more limited because of 
these conditions since the last VA examination in March 1997.  
It was more likely than not that at present his GAF score for 
both of these disorders was 60 with moderate symptoms and a 
continuation of moderate limitations in functioning.

VA treatment records dated July 2002 to March 2004 show that 
the veteran reported that his sleeping was good and did not 
have flashbacks or crying spells.  He complained of some 
dizziness and lightheadedness at times.  It was noted that 
the veteran was on medications for muscle spasms that could 
cause dizziness and lightheadedness.  The veteran's mood was 
noted as stable.  The veteran was diagnosed with depressive 
disorder, not otherwise specified; rule out beginning 
dementia Alzheimer type with depression; and history of PTSD.  
The veteran reported marital and financial difficulties.  He 
was assessed a GAF of 55.

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

It is pointed out that pursuant to 38 U.S.C.A. § 5103, upon 
receipt of a substantially complete application, the RO must 
provide the appellant with the aforementioned notices.  In 
this instance, even though the appellant was not provided the 
aforementioned notice prior to the rating decision in July 
2003 concerning his claim for an increased evaluation for his 
service connected psychoneurosis, anxiety state, it is 
determined that he is not prejudiced by such failure.  

In March 2004, the appellant was provided a notice concerning 
his claim.  In this letter, the appellant was notified of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claims.  The appellant was informed that he 
had 60 days to submit information.  The appellant was told of 
what information/evidence that had already been received.  He 
was informed if there were more records to complete the 
enclosed VA Form 21-4142s, and VA would assist in obtaining 
the records.

It was noted that VA was responsible for getting relevant 
records from any Federal agency; this may include medical 
records from the military, from VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration.

In addition, it was indicated that on the appellant's behalf, 
VA would make reasonable efforts to get relevant records not 
held by Federal agencies, which may include records from 
State or local governments, private doctors and hospitals, or 
current or former employers.

The appellant was informed that he should tell VA about any 
additional information or evidence that he wanted VA to 
obtain for him; send the evidence VA needed as soon as 
possible and be sure to put his VA file number on any 
evidence sent; and inform VA of address or phone number 
changes.

The appellant was instructed to complete, sign, and return an 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs.  
He was informed that a separate form for each doctor or 
hospital where he was treated would be required.

After the letter was sent, additional VA records were added 
to the file and a supplemental statement of the case was 
issued in May 2004.  For the aforementioned reasons, there is 
no reasonable possibility that further assistance would aid 
in the substantiation of the claim.

There are no outstanding records to obtain.  The appellant 
was not prejudiced by the timing of the notice contained in 
the above-cited VCAA letter.  As a result, the appellant was 
provided the required notice and he was afforded an 
opportunity to respond after he was fully informed of the 
evidence needed to substantiate the claims.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claim.  38 U.S.C.A. § 5103 and 38 CFR 
§ 3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Criteria

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's psychoneurosis, anxiety state is currently 
rated as 30 percent disabling under Diagnostic Code 9400.  
Under that code a 30 percent evaluation is assigned for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, and recent events).  A 50 
percent evaluation is warranted when symptomatology causes 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is warranted for total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.



Analysis

After review of all the evidence of record, it is concluded 
that a disability rating in excess of 30 percent for the 
veteran's psychoneurosis, anxiety state is not warranted. The 
relevant medical evidence reveals that the veteran's GAF 
score has been assessed between 55 and 60.  According to the 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (hereinafter "DSM-IV"), a GAF of 51-60 indicates 
"[m]oderate symptoms (e.g., flat affect, circumstantial 
speech, occasional panic attacks) OR any moderate difficulty 
in social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers)."

The veteran's June 2003 VA examination showed the veteran to 
be neat and clean.  Hygiene and grooming were intact.  He 
walked slowly and was stooped over.  No other abnormalities 
of gait were observed.  The veteran was spontaneously 
talkative and often had very despondent tone.  Speech was 
within normal limits, but during the interview the veteran 
was difficult to redirect at times.  The veteran was 
cooperative and the ability to relate was intact.  Mood was 
dysphoric; affect was sad and somewhat flattened.  He denied 
suicidal ideation initially, but then later admitted to some 
passive thoughts of death.  He denied vehemently any active 
plan for suicide.  He denied homicidal ideation.  The veteran 
was alert and oriented to person, place, time, and purpose of 
interview.  Thought processes were logical, coherent, and 
mildly tangential.  He was suspicious of healthcare systems, 
but his thoughts did not reach a delusional proportion.  
Memory, concentration, and attention were moderately limited 
for his age cohort.  Insight and judgment were fair; impulse 
control was good.  Intelligence was estimated to be in at 
least the average range of ability.  

In his summary, the examiner noted that the veteran continued 
to meet criteria for generalized anxiety disorder and 
dysthymic disorder.  It appeared that his symptoms had not 
worsened nor had his functioning been more limited because of 
these conditions since the last VA examination in March 1997.  
It was more likely than not that at present his GAF score for 
both of these disorders was 60 with moderate symptoms and a 
continuation of moderate limitations in functioning.

The medical evidence of record does not show most of the 
symptoms associated with the next highest (50 percent) 
rating.  That is, the psychiatric examination did not show 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, which would warrant a 50 percent evaluation 
under Diagnostic Code 9400.

VA outpatient treatment records indicated that the veteran 
was driving his car, sleeping well and did not have 
flashbacks or crying spells.  He continued to have marital 
and financial problems.  

It is acknowledged that the veteran's psychoneurosis, anxiety 
state remains symptomatic and productive of significant 
impairment.  While the record in this case shows symptoms 
consistent with occupational and social impairment with 
reduced reliability and productivity, it does not reveal 
psychiatric symptomatology indicative of occupational and 
social impairment with reduced reliability and productivity 
to warrant a 50 percent evaluation.  Therefore, the veteran's 
claim of entitlement to an evaluation in excess of 30 percent 
for psychoneurosis, anxiety state is denied.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
assignment of a higher evaluation must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Entitlement to service connection for breathing problems is 
denied.

Entitlement to service connection for foot fungus is denied.

Entitlement to service connection for a skin condition is 
denied.

Entitlement to service connection for PTSD is granted.

Entitlement to service connection for joint pain is denied.

Entitlement to an increased evaluation for psychoneurosis, 
anxiety state is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


